Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The elected invention is the invention of Group I drawn to a blank, now claims 1-2, 4-10, 13-15, 17 and 43-44. Applicant made the election without traverse in the reply filed on 5/12/21. The other claims in the claim set filed on 4/22/22 remain withdrawn from further consideration as being drawn to a non-elected invention.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 43 and 44 are finally rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claimed subject matter that was not described in the specification in such a way as to reasonably convey possession of the claimed invention by the applicant is (with emphasis on the text in bold):
“the top panel portion and the bottom panel portion are separably connected and for being spaced apart to at least partially define an article receiving space” (note new claim 43. In spite of the previously claimed features added to claim 1, the portion of the claim limitation in bold, taken together, does not appear to be described at all in the application written description text, much less described in the full, clear, concise and exact terms required by the Statute. It does not appear to be described at all in the drawings either. Nor has applicant specifically pointed out the support for the features in question anywhere in the application disclosure.);
“each of the top panel portion and the bottom panel portion comprises a respective plurality of free edges” (note new claim 44. The claimed plurality of free edges is not described at all in the written description text for each of the top panel portion and the bottom panel portion, much less described in the full, clear, concise and exact terms required by the Statute. It does not appear to be described at all in the drawings either. For example, Fig 1 does not appear to describe a plurality of free edges for either top panel portion 21 or the bottom panel portion 31 that correspond to the claimed free edges. Nor has applicant specifically pointed out the support for the features in question anywhere in the application disclosure); 
“each respective plurality of free edges at least partially define the article receiving space when the carrier is formed from the blank” (see immediately above. The claimed edges are either not described at all or at least are not well described in the application specification).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43 and 44 are finally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are indefinite because the claim limitations identified above as at least not being well described in the application specification also cannot be adequately interpreted (as a result of applicant not properly describing the features in question). 
What for example is the meaning to be given the phrase “separably connected and for being spaced apart” in the invention of the applicant? Is there a relationship between the spaced apart and the separably connected parts of the claim limitation? Said differently, is the claim limitation intended to say that the top panel portion and the bottom panel portion must be separated to be spaced apart, or is the claim limitation merely intended to say that the panel portions are separately connected and that they can also be spaced apart?
Similar for the claimed free edges. What exactly are the plurality of free edges of the top panel portion and the plurality of free edges of the bottom panel portion as recited in the claims for the claimed blank? For example, the written description text does not mention the features at all in its description of the blank. In another example (looking at Fig 1 that shows the claimed blank), even if the edge of top panel portion 21 in Fig 1 in contact with the arrowhead extending from numeral 11 in the drawing could be said to be a free edge as claimed, where is at least one other free edge in the drawing (to make up the claimed plurality of free edges of top panel portion 21)? For example, the opposite edge does not appear to be a free edge since it is connected to the bottom panel portion 31 by the longitudinal line of weakening 41. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 43-44 is/are finally rejected under 35 U.S.C. 103 as being unpatentable over Holley Jr. (2007/0080083).
Regarding claim 43, Fig 1 shows multiple panels on which the claimed plurality of panels read. Thus, the claimed first main panel can comprise panels 108 and 106 and their end flaps or panels, and the claimed second main panel can comprise panels 102 and 104 and their end flaps or panels. Accordingly, the claimed top panel portion of the first main panel can be panel 108 and the top side panel portion of the first main panel can be end flap 132b. The claimed bottom panel portion of the second main panel can be either panel 102 or 104, and the bottom side panel portion of the second main panel can be a corresponding end flap or panel (such as 120b or 124b). 
The top panel portion 108 and bottom panel portion 104 are separably connected as recited in claim 43, as best understood, because they can be separated from one another (such as by tearing or cutting the sheet material of the blank along the fold line between the panel portions 108 and 104). 
The noted panels also meet the “and for being spaced apart” limitation because they are spaced apart when the carton is formed from the blank (as should be apparent from the positions of 108 and 104 in Fig 2). Not only that, but panel portions 108 and 104 can also be spaced apart after the tearing or cutting described above (for example, by pulling the panel portions apart after the tearing or cutting). In this way also, panel portions 108 and 104 appear to meet the “and for being spaced apart” claim limitation as best it is understood.
The top panel portion 108 and bottom panel portion 102 are separably connected as recited in claim 43, as best understood, because they can be separated from one another (such as by tearing or cutting the sheet material of the blank along the fold line between the panel portions 108 and 104). The noted panels also meet the “and for being spaced apart” limitation because they are spaced apart when the carton is formed from the blank (as should be apparent from the positions of 108 and 102 in Fig 2). Not only that, but panel portions 108 and 102 can also be spaced apart after the tearing or cutting described above (for example, by pulling the panel portions apart after the tearing or cutting). In this way also, panel portions 108 and 102 appear to meet the “and for being spaced apart” claim limitation as best it is understood.
The edges of the top and bottom panel portions of Holley appear to be free edges as best the term is understood.
The at least one handle feature is handle H. Holley discloses in [0035] that the handle H is conventional and does not appear to disclose additional detail for the handle. Therefore, Holley may not disclose that the at least one handle feature comprises a handle panel as required in claim 1 (although H in Holley looks as if it could be a panel). On the other hand, handles such as H are known to comprise at least one handle panel, as shown by the prior art of record. Therefore, it would have been obvious to provide the handle H to comprise a handle panel as required in claim 43 for the purpose of providing an appropriate handle H. The panel in this case could be a panel defined by the perimeter dotted and solid lines shown in Holley for handle H. 

Claims 1-2, 4-10, 13-15 and 17 are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418. The examiner can normally be reached Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB K ACKUN/Primary Examiner, Art Unit 3736